Citation Nr: 1013517	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral 
mastectomy residuals with transverse rectus abdominis muscle 
breast reconstruction residuals.  

2.  Entitlement to service connection for a chronic right 
knee disorder to include patellofemoral pain syndrome. 

3.  Entitlement to service connection for a chronic left knee 
disorder to include patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran had active service from November 1996 to July 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of 
Atlanta, Georgia, Regional Office (RO) that, in pertinent 
part, denied entitlement to service connection for bilateral 
mastectomy residuals with transverse rectus abdominis muscle 
breast reconstruction, right patellofemoral pain syndrome, 
and left patellofemoral pain syndrome.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on her part.  


REMAND

The Veteran asserts that service connection is warranted for 
bilateral mastectomy residuals with breast reconstruction 
residuals, a chronic right knee disorder, and a chronic left 
knee disorder as the claimed disabilities were incurred 
during active service.  She contends that she underwent 
prophylactic bilateral mastectomies due to her strong 
familial history of breast cancer upon the advice of her 
treating military physicians.  The Veteran advances further 
that she manifested and was treated for right knee and left 
knee disabilities during active service.  

An October 2003 Army hospital summary indicates that the 
Veteran underwent May 2003 "bilateral simple mastectomies 
for a strong family history of breast cancer and multiple 
breast biopsies."  The Board observes that the Veteran's 
inservice mastectomies were performed to ameliorate her 
significant familial history of breast cancer.  Such history 
clearly existed prior to service entrance.  The usual effects 
of medical and surgical treatment in service, having the 
effect of ameliorating disease or other conditions incurred 
before enlistment, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2009).  In reviewing a 
similar factual scenario, the United States Court of Appeals 
for Veterans Claims (Court) has directed that:  

The regulation provides that the 
"ameliorating" "usual effects" of 
"medical or surgical treatment" "will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service".  Thus, the only 
treatment effects that are not considered 
service connected are those that improved 
the condition and lowered the level of 
disability.  If a preexisting disability 
was more severe after in-service medical 
treatment, the increase in the level of 
disability would be service connectable.  
For example, if a preexisting 20% 
disability increased in severity in 
service to 60% disabling, and medical or 
surgical treatment reduced the degree of 
disability to 40%, the remaining 20% in-
service increase is service connectable.  
The appellant would interpret the words 
in § 3.306(b)(1) "unless the disease or 
injury was otherwise aggravated by 
service" to mean that the disability in 
the above example would be service 
connectable at 40% because the increase 
in disability during service from 20% to 
60% was due to factors "other" than 
medical or surgical treatment.  However, 
it is at least as reasonable (and far 
more in accord with the statutory scheme) 
to interpret the words "otherwise 
aggravated" as referring to the 20% 
remaining increase in the disability-the 
amount of aggravation remaining-after the 
ameliorative effects of surgical and 
medical treatment have been considered.  

***

The Court holds that where a preexisting 
disability has been medically or 
surgically treated during service and the 
usual effects of the treatment have 
ameliorated the disability so that it is 
no more disabling than it was at entry 
into service, the presumption of 
aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 
529, 537-538 (1996).  

In reviewing the report of a September 2005 VA examination 
for compensation purposes, the Board observes that the claims 
files were not available for the examiner's review.  The 
Veteran was subsequently erroneously diagnosed with "breast 
cancer, status post-radical mastectomy whose medical 
conditions were diagnosed while she was in active duty."  
The examiner did not discuss whether the Veteran's strong 
familial history of breast cancer constituted a medical 
disorder and, if so, did her bilateral mastectomies 
ameliorated the disability so that it was no more disabling 
than it was at entry into service.  

Additionally, the September 2005 VA examination report 
conveys that "we will obtain left shoulder and bilateral 
knee films to further evaluation her joint complaints."  No 
knee diagnosis was subsequently advanced.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
Veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In his August 2008 written statement, the accredited 
representative indicates that the Veteran is "still 
receiving treatment for the conditions claimed for service 
connection."  Clinical documentation of the cited ongoing 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she provide information as to all 
treatment of her chronic right and left 
knee disorders.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's bilateral 
mastectomy residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion at 
to the following questions:  

a.  Does the Veteran's strong 
familial history of breast cancer 
constitute a distinct disease entity 
which pre-existed service entrance?  

b.  If so, is it more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran's 
inservice bilateral mastectomies 
ameliorated the disability so that 
it was no more disabling than it was 
at entry into service?  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

3.  After completion of the action 
requested in paragraph 1 above, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic right and left 
knee disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  If 
no chronic knee disorder is identified, 
the examiner should expressly state that 
fact.

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic knee disorder had its onset 
during active service; is etiology 
related to the Veteran's inservice knee 
complaints; otherwise originated during 
active service; and/or is etiologically 
related to and/or increased in severity 
beyond its natural progression due to her 
service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

4.  Then readjudicate the Veteran's 
entitlement to service connection for 
bilateral mastectomy residuals with 
transverse rectus abdominis muscle breast 
reconstruction residuals; a chronic right 
knee disorder to include patellofemoral 
pain syndrome; and a chronic left knee 
disorder to include patellofemoral pain 
syndrome.  If the benefits sought on 
appeal remain denied, the Veteran and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

